Exhibit No. 10.2

UNITED RETAIL GROUP, INC.
2005 TANDEM BONUS PLAN AGREEMENT

The annual Tandem Bonus Plan that supplements the United Retail Group, Inc.
Incentive Compensation (“IC”) Plan has been extended through fiscal 2005.
Selected Senior Vice Presidents, Vice Presidents and Directors whose activities
support product directors, planners, designers, marketing executives, and sales
executives of the business have been named as participants.

The purpose of the 2005 Tandem Bonus Plan is to provide appropriate financial
incentives to key executives whose support of the other executives who drive
sales is essential to the success of the business.

The 2005 Tandem Bonus Plan shall operate in the following manner.

 * The Chairman of the Board of United Retail Group, Inc. and his designees
   shall assign operational performance goals and projects for fiscal 2005 to
   each participant; all performance goals and projects shall have measurable
   completion criteria and fixed deadlines.
 * The Chairman shall be authorized in his sole discretion to make cash bonus
   awards with respect to the fiscal year to participants who successfully
   achieve their assigned performance goals and complete projects on time.
 * The amount of each award shall reflect, among other things, the difficulty of
   the performance goals achieved and the projects completed, the degree of
   success, the positive effect on annual consolidated operating income (loss)
   and the general job performance of the participant.
 * The merit bonus award to each participant for fiscal 2005 shall not exceed
   the remainder of (i) the equivalent of the amount that would be payable to
   the participant under the 2005 IC Plan in the event 40% of the 100% target
   operating income (loss) is achieved in both seasons in the fiscal year, minus
   (ii) the amount actually paid to the participant for both seasons under the
   2005 IC Plan, either in accordance with its terms or as a guaranteed minimum
   payment as part of a hiring package for a newly employed participant. (For
   example, if two seasonal IC payouts are actually made based on achieving the
   20% operating income (loss) target, the maximum annual merit bonus to a
   participant would be equal to the two IC payouts combined.)
 * Merit bonus awards shall be subject to withholding taxes.
 * Merit bonus awards will vest on the first business day after the Audit
   Committee of the Board of Directors of United Retail Group, Inc. reviews the
   consolidated financial statements for fiscal 2005. (Prior to that time, the
   Company has the legal right to cancel the entire program without notice for
   any reason without incurring any liability.) An associate must be in the
   Company's employ on that date, and must return to work if on vacation or
   leave on that date, in order to receive a merit bonus.

Participation in the Tandem Bonus Plan confers no right to continued employment.
Employment remains “at will” and may be terminated without cause at any time by
the associate or by the Company, without any entitlement to future payment of a
bonus.

Please acknowledge that you have read and understood and accept the above terms
and conditions that will apply during fiscal 2005 by dating and signing the
attached copy and returning it to the Associates Services Department.

Only associates who sign and return the attached copy may participate in the
2005 Tandem Bonus Plan.

    Dated: March ___, 2005 ____________________
(please sign your name)

____________________
(please print your name)

KPC:jmt